Samuel M’Intire being summoned as a juror in the cause of Whelan v. Whelan [unreported], and refusing to be sworn, although offering to affirm, and stating that he never had been sworn, but had been often affirmed •on juries in other states as well as in this court; that he preferred affirming to swearing; that he was not a Quaker, nor attached to any particular religious sect; was ordered into custody of the marshal until the further order of this court Upon his offering to be sworn without kissing the book, but holding up his hand, he was discharged.